UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-58431 Name of Registrant: Vanguard Valley Forge Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: December 31 Date of reporting period: September 30, 2012 Item 1: Schedule of Investments Managed Payout Distribution Focus Fund Consolidated Schedule of Investments As of September 30, 2012 Market Value Shares ($000) Investment Companies (89.9%) U.S. Stock Funds (41.3%) Vanguard Total Stock Market Index Fund Investor Shares 5,039,705 180,623 Vanguard REIT Index Fund Investor Shares 2,640,511 56,982 International Stock Fund (13.4%) Vanguard Total International Stock Index Fund Investor Shares 5,401,983 76,870 Bond Funds (20.2%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 7,843,712 86,909 Vanguard Intermediate-Term Investment Grade Fund Investor Shares 2,805,356 29,344 Market Neutral Fund (15.0%) * Vanguard Market Neutral Fund Investor Shares 8,429,509 86,318 Total Investment Companies (Cost $477,006) Temporary Cash Investments (8.9%) 2 Face Amount ($000) U.S. Government and Agency Obligations (8.9%) 3 United States Treasury Note/Bond, 1.375%, 11/15/12 11,788 11,806 3 United States Treasury Note/Bond, 0.500%, 11/30/12 3,388 3,390 3,4 Federal Home Loan Bank Discount Notes, 0.152%, 11/7/12 1,899 1,899 3,5 Freddie Mac Discount Notes, 0.162%, 11/13/12 772 772 3,5 Fannie Mae Discount Notes, 0.132%, 10/31/12 2,992 2,992 3 United States Treasury Bill, 0.095%, 10/18/12 3,879 3,879 3 United States Treasury Bill, 0.099%, 11/8/12 2,300 2,300 3 United States Treasury Bill, 0.104%, 11/23/12 6,894 6,893 3 United States Treasury Note/Bond, 3.875%, 10/31/12 5,877 5,895 3 United States Treasury Note/Bond, 1.375%, 10/15/12 4,030 4,032 3 United States Treasury Note/Bond, 0.375%, 10/31/12 2,875 2,875 3,4 Federal Home Loan Bank Discount Notes, 0.116%, 10/4/12 2,200 2,200 3,4 Federal Home Loan Bank Discount Notes, 0.121%, 10/10/12 2,200 2,200 Total Temporary Cash Investments (Cost $51,133) Total Investments (98.8%) (Cost $528,139) Other Assets and Liabilities-Net (1.2%) Net Assets (100%) * Non-income-producing security. Fund did not pay a dividend in the twelve months ending September 30, 2012. 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. 2 The fund invests a portion of its assets in commodities through its investment in Vanguard MPF Portfolio III, a wholly owned subsidiary of the fund. After giving effect to swap investments, the fund's effective commodity and temporary cash investment positions represent 10.1% and -1.2%, respectively, of net assets. 3 Security is owned by the Vanguard MPF Portfolio III, which is a wholly owned subsidiary of the Managed Payout Distribution Focus Fund. 4 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. Managed Payout Distribution Focus Fund 5 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. A. Basis for Consolidation: Vanguard MPF Portfolio III ("the subsidiary"), a sub-fund of Vanguard Investments Select Series I PLC, commenced operations on March 28, 2012. The subsidiary is an Irish-domiciled wholly owned subsidiary that is organized to effect certain commodity-linked investments on behalf of the fund, consistent with the fund’s investment objectives and policies. The commodity-linked investments and other investments held by the subsidiary are subject to the same risks that apply to similar investments if held directly by the fund. As of September 30, 2012, the fund held $57,607,000 in the subsidiary, representing 10.0% of the fund's net assets. All inter-fund transactions and balances (including the fund’s investment in the subsidiary) have been eliminated, and the Consolidated Schedule of Investments includes all investments and other accounts of the subsidiary as if held directly by the fund. B. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. C. Swap Contracts: The fund gains exposure to commodities indirectly through the subsidiary's investment in swaps that earn that earn the total return on a specified commodity index. Before the subsidiary commenced operations, the fund invested in swap contracts. Under the terms of the swaps, the subsidiary receives the total return (either receiving the increase or paying the decrease) on a reference index, applied to a notional principal amount. In return, the subsidiary agrees to pay the counterparty a floating rate, which is reset periodically based on short-term interest rates, applied to the same notional amount. At the same time, the subsidiary invests an amount approximating the notional amount of the swap in high-quality temporary cash investments. The notional amounts of swap contracts are not recorded in the Consolidated Schedule of Investments. Swaps are valued daily based on market quotations received from independent pricing services or recognized dealers and the change in value is recorded as unrealized appreciation (depreciation) until periodic payments are made, or the swap terminates, at which time realized gain (loss) is recorded. The primary risk associated with the swaps is that a counterparty will default on its obligation to pay net amounts due to the subsidiary. The subsidiary’s maximum risk of loss from counterparty credit risk is the amount of unrealized appreciation on the swap contract. This risk is mitigated by entering into swaps only with highly rated counterparties, by a master netting arrangement between the subsidiary and the counterparty, and by the posting of collateral by the counterparty. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the subsidiary's net assets decline below a certain level, triggering a payment by the subsidiary if the subsidiary is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the subsidiary has posted. Any securities posted as collateral for open contracts are noted in the Consolidated Schedule of Investments. At September 30, 2012, the subsidiary had the following open total return swap contracts: Floating Unrealized Notional Interest Rate Appreciation Termination Amount Received (Depreciation ) Reference Entity Date Counterparty 1 ($000) (Paid) 2 ($000 ) Credit Suisse Custom 34 Total Return Index 10/31/12 CS 57,806 (0.44%) — 1 CS—Credit Suisse International. 2 Based on three-month U.S. Treasury bill rate plus fixed fee of 0.33%. Managed Payout Distribution Focus Fund D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
